In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme *467Court, Queens County (Satterfield, J.), dated February 16, 2000, which denied his motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint for lack of personal jurisdiction based on improper service.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiff an extension of time to serve the summons and complaint upon the defendant (see, CPLR 306-b; Alberti v Dunn Eng’g Assocs., 267 AD2d 264). Sullivan, J. P., Krausman, Goldstein and Schmidt, JJ., concur.